Citation Nr: 0807703	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-04 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a rash of the feet, 
groin, chest and neck.


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel








INTRODUCTION

The veteran had active military service from September 1967 
to September 1969.  The veteran served in the Republic of 
Vietnam from March 1968 to February 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied the veteran's claims seeking 
entitlement to service connection for PTSD, hypertension and 
a rash of the feet, groin, chest and neck.

In a December 2006 letter, the veteran maintained that his 
hypertension was a direct result of his service-connected 
diabetes mellitus.  This claim has not been developed for 
appellate review.  Accordingly, the Board refers the issue of 
hypertension as secondary to service-connected diabetes 
mellitus to the RO for appropriate action.   

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below, and is REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  The veteran's currently diagnosed hypertension is not 
related to service, and did not manifest to a compensable 
degree within one year of service separation.

2.  There is no competent medical evidence showing that the 
veteran has a rash on the feet, groin, chest and neck that is 
related to service.





CONCLUSIONS OF LAW

1.  Hypertension was not incurred in, or aggravated by, 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007). 

2.  A claimed rash of the feet, groin, chest and neck was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, Dingess notice was 
provided in March 2006.

Here, VA's duty to notify was satisfied by way of a letter 
sent to the appellant in February 2005 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, as to the issue of the hypertension, although 
there is competent evidence of a current disability, there is 
no evidence that hypertension occurred in service or within 
one year of service.  The veteran was provided a VA 
examination in March 2006.  As to the issue of a rash of the 
feet, groin, chest and neck, an examination of the skin was 
also conducted in March 2006.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from the Jackson, Mississippi VA Medical 
Center from August 2004 to October 2006.  The veteran 
submitted private treatment records from November 1987.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  The appellant wrote in 
March 2006 that he had no further information to submit.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Where a veteran who served for ninety days or more during a 
period of war or after December 31, 1946, develops certain 
chronic diseases, such as hypertension, to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Groveitt v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration.)

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 

Service Connection for Hypertension

The veteran contends that his hypertension is related to his 
military service.

Service medical records from April 1964 are silent for any 
complaints, treatment, or diagnoses of hypertension; the 
blood pressure reading of September 1967 is 130 over 84, 
while that of July 1969 is 130 over 80, both within the 
normal range.  Post-service records include VA treatment 
records of December 2004 to August 2006 indicate a diagnosis 
of hypertension.  On VA examination in March 2006, the 
veteran reported that he was diagnosed with high blood 
pressure in 1972.  

In this case, in addition to the absence of evidence of 
hypertension in service, the evidence is negative for post-
service complaints, treatment, or findings regarding 
hypertension until 2004, which is, notably, 35 years after 
service separation.  Additionally, there is no evidence of 
hypertension manifesting to a compensable degree within a 
year of service.  For this reason, service connection for 
hypertension as a presumptive disease is not warranted.  38 
C.F.R. 3.307(a)(3).  

The evidence weighing in favor of the veteran's claim 
consists of the veteran's assertions since November 2004 that 
his currently diagnosed hypertension was incurred in service.  
However, in order to render competent medical opinion, a 
witness must be competent to be probative as to the facts 
under consideration, and the veteran does not possess the 
requisite medical expertise to render such an opinion.  
Espiritu supra.
 
The evidence weighing against the veteran's claim includes 
the absence of service medical record evidence of complaints, 
findings, or treatment for hypertension and the absence of 
post-service evidence of any complaints, findings, or 
treatment for hypertension until 35 years after service.   

After a review of all the evidence of record, the Board finds 
that the veteran's currently diagnosed hypertension is not 
related to service, and did not manifest to a compensable 
degree within one year of service separation.  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the veteran's claim, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for a Rash of the Feet, Groin, Chest and 
Neck

The veteran contends that he has a rash condition of the 
feet, groin, chest and neck that is related to service.  
Service medical records are silent for any complaints, 
diagnoses or treatment for a rash condition and there are no 
post-service treatment records for a rash condition.  

The veteran was afforded a VA skin examination in March 2006.  
The veteran reported that while on active duty in 1968, he 
developed a rash on his neck.  He stated the rash is constant 
and has progressed to include his chest, arms and back.  He 
also reported that the onset of a rash on his feet in 1968.  
The examiner noted that the veteran had treated his skin 
condition with calamine lotion and foot powder.  Physical 
examination of the feet revealed they were clear and without 
scaling.  There were erythemic patches over the arms, chest 
and posterior trunk.  The patches were hypopigmented and 
without scaling.  The neck and groin were clear.  The 
examiner noted no scarring or disfigurement.  The clinical 
impressions were dermatitis and onycomycosis.  The examiner 
concluded that there was no documentation of problems with a 
rash or with the veteran's feet in service.  He specifically 
pointed out that the separation examination was normal.  

The claim file contains photographs of the veterans' bare 
chest and back of September 2006, with no medical opinion.

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current skin disorder and active 
service.  The veteran's service medical records do not show 
any treatment for or diagnosis of a rash.  While the veteran 
has been diagnosed with dermatitis and onycomycosis, the VA 
examiner did not provide a link between his skin disorders 
and his time in service.  If fact, the examiner specifically 
noted the absence of a diagnosis of a rash in service.  In 
the absence of in-service treatment and competent medical 
evidence linking a disorder to service, additional 
development is not warranted.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  Thus, the preponderance of the 
medical evidence is against service connection for a rash of 
the feet, groin, chest and neck.  Accordingly, the service-
connection claim for a rash of the feet, groin, chest and 
neck is denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Service connection for hypertension on a direct basis is 
denied.

Service connection for a rash of the feet, groin, chest and 
neck is denied.




REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  

The duty to assist includes verifying in-service stressor(s) 
and providing a VA medical examination or a medical opinion 
when necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2007).

Since the veteran's service-personnel records fails to 
indicate that he engaged in combat with the enemy, his lay 
testimony or statements alone are not enough to establish the 
occurrence of the alleged stressors.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Instead, the record must contain 
service records or other credible evidence, which 
corroborates the stressor(s).  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2005); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).  The corroboration of every 
detail is not required.  Pentecost v. Principi, 16 Vet. App. 
124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997)).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

In November 1986, the veteran received private in-patient 
psychiatric treatment and was diagnosed with adjustment 
disorder with depressive manifestations.  VA examination in 
March 2006 reflects a diagnosis of PTSD.

Regarding in-service stressors, the veteran contends that he 
developed PTSD as a result of his Army service in Vietnam, 
during the TET offensive of 1968, and that he was involved in 
combat.  He asserts that while he operated a Quad 50 machine 
gun, his area received a high volume of incoming mortars and 
small arms fire, that he was exposed to life threatening 
situations and traumatic experiences, that he knew that he 
killed and injured the enemy, and that he witnessed many 
American soldiers killed and wounded as well as Vietnamese.  
He maintains that his unit's guns would be carried by 
helicopter from one base to another as needed from north to 
Da Nang to Donc Ha.  While service medical and personnel 
records indicate the veteran served in Vietnam from March 
1968 to February 1969, they are silent for evidence of in-
service stressor events.   The veteran's military 
occupational specialties were as a light air defense 
artillery crewman and a heavy truck driver; however, there is 
no evidence that he participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  Although the veteran's DD Form 214 
indicates he received the Vietnam Service Medal, with four 
Bronze Stars, and the Presidential Unit Citation, there is no 
documentation of the veteran's involvement in specific 
hostilities.  

It appears that the RO has not sought confirmation of the 
veteran's claimed stressors.  More verifiable details 
concerning the stressors are needed.  On remand, the RO 
should research the veteran's unit histories for the entire 
time he was in Vietnam.  If the research does not produce 
stressor verification, the RO should request unit histories 
from the U.S. Army and the Joint Services Research Center 
(JSRRC) for the entire time the veteran served in Vietnam.  
In particular, the RO should attempt to verify what enemy 
action led to the veteran's unit, Battery G, 65th Artillery, 
receiving the Vietnam Service Medal with four Bronze Stars 
and the Presidential Unit Citation, and to what extent the 
veteran was under gunfire and witnessed casualties and dead 
bodies.   

Additionally, if a stressor is verified, the veteran should 
be afforded a VA psychiatric examination, by an examiner to 
provide an opinion as to whether PTSD is due to a verified 
stressor.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should research the veteran's 
unit histories for any available 
information, which might corroborate the 
veteran's alleged in-service stressors.  
The veteran served on active duty with 
the U.S. Army from September 1967 to 
September 1969, and he served in the 
Republic of Vietnam from March 1968 to 
February 1969, where he was assigned to 
the Battery G, 65th Artillery.  The AOJ 
should verify the veteran's claims that 
during this time, his duties included 
operating a Quad 50 machine gun during 
the TET Offensive, from north of Da Nang 
to Donc Ha, that his area received a high 
volume of incoming mortars and small arms 
fire, that he was exposed to life 
threatening situations and traumatic 
experiences, and that because he was a 
gunner on a Quad 50, he knew that he 
killed and injured the enemy.  In 
particular, the AOJ should research the 
bases for the veteran's unit's receipt of 
the Vietnam Service Medal with four 
Bronze Stars, and the Presidential Unit 
Citation.  If the AOJ is unable to find 
the unit histories, it should make the 
same research request of the JSRRC for 
the entire period of time the veteran 
served in Vietnam, i.e., from March 1968 
to February 1969. Finally, if the AOJ is 
still unable to verify the veteran's 
stressors, it should request the 
veteran's entire service personnel 
history from the National Personnel 
Records Command (NPRC), only a portion of 
which appears in the claims file.  If the 
JSRRC and/or the NPRC is unable to verify 
the veteran's stressors, that information 
should be made part of the claims file.

2.  After completion of the above, the 
AOJ should prepare a report detailing the 
nature of any in-service stressors that 
were established by the record.  If none 
was verified, the report will so state.  
This report is then to be added to the 
claims file.

3.  If a stressor is verified, VA should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination by an 
examiner in order to determine the nature 
and etiology of any psychiatric 
disorder(s) found, in particular PTSD.  
The examiner should take a complete 
history from the veteran and review the 
entire claims file and must indicate in 
the examination report that such was 
performed.  All special studies or tests 
including psychological testing and 
evaluations, deemed necessary by the 
examiner are to be accomplished.  The 
psychiatric examiner should provide 
explicit responses to the following 
questions:

(a) Does the veteran have a psychiatric 
disorder?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service.

(c) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor" that caused the 
disorder and the evidence upon which that 
opinion was based to establish the 
existence of the stressor.  The examiner 
should comment explicitly upon whether 
the veteran's alleged stressors were the 
results of the veteran's experiences in 
Vietnam.  If so, the examiner should also 
comment explicitly upon whether there is 
a link between such stressors and the 
current symptoms, if any.  

The examiner should clearly outline the 
rationale for any opinion expressed and 
discuss the etiological opinions.  If any 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for entitlement to service 
connection for PTSD.  If any 
determination remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).






 Department of Veterans Affairs


